UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7942


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SEAN JEROME ESCOFFERY,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:98-cr-00126-BO-1)


Submitted:   May 13, 2014                     Decided:   May 22, 2014


Before WILKINSON, NIEMEYER, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sean Jerome Escoffery, Appellant Pro Se.       Matthew Fesak,
Assistant United States Attorney, Shailika K. Shah, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Sean   Jerome     Escoffery        appeals    the    district    court’s

order dismissing his petition for a writ of error coram nobis.

We   have   reviewed    the     record    and    find     no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      United     States    v.     Escoffery,       No.    5:98-cr-00126-BO-1

(E.D.N.C. Nov. 8, 2013).          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    this     court    and    argument       would   not   aid   the

decisional process.

                                                                             AFFIRMED




                                          2